Terminal Disclaimer
The terminal disclaimer filed on 7/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,695,471 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:  The closest prior of record, Livne et al (2009/0264838) discloses a wound dressing apparatus (abstract) comprising: a domed chamber (2a) (central portion of layer (2) forms a dome) having a chamber wall defining a dome apex (fig 28a-c), a peripheral edge (edge of layer (2) and a substantially hollow dome interior (9) (chamber) (para [0028]); a flange extending away from the peripheral edge of the domed chamber (portion extending away from 2a) (fig 28a); an annular manifold (4) (loop) along the peripheral edge of the domed chamber (para [0043]), the manifold comprising a plurality of apertures (4b) in communication with the dome interior (fig 4, para [0057], elements (4b) leads into chamber (9) and uniformly distribute the treating liquid around the circumference of the chamber); a first passage (8) (outlet tube) having a first end adapted to connect to a negative pressure source (can be connected to a controllable vacuum source) (para [0071]) and a second end connected to the domed chamber and in communication with the dome interior (outlet (8) is connected to recess (6) which is connected to and in communication with the dome interior (9); and a second passage (7) (tube) having a first end adapted to connect to a positive pressure source (inlet may be connected to a controllable positive pressure source) (para [0071]) and a second end in communication with the manifold (para [0045]).  However, neither Livne or the other prior art of the record, either alone or in combination, disclose the second passage passes along a centerline of the domed chamber and proximate to the apex of the domed chamber.  Therefore, claims 1-8, 10-14, 17, and 19-20 are found to be allowable, since any conclusion of obviousness would be based on improper hindsight reasoning, using knowledge gleaned only from applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260. The examiner can normally be reached Monday-Friday 8:30 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785